DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/06/22 has been acknowledged.
Applicant amended paragraphs 0014 and 0015 of the specification to overcome objections presented by Non-Final Rejection mailed 04/28/22.
Applicant further cancelled Claim 6 and amended Claims 1 and 5.

Status of Claims
Claims 1-5 and 7-10 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void between the first spacer and the substrate”, cited by Claim 1 must be shown or the feature canceled from the claim.  Currently, Fig. 3 of the application shows that a bottom of the first spacer 28 is totally disposed on substrate 12, and a void with the substrate is created only by the second spacer 30, while the specification states (paragraph 0016 of the published application, referencing Fig. 3) that the void 36 is created between spacers 28, 30 and the substrate.
			No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification is not totally supported by the drawings: Describing Fig. 3, paragraph 0016 of the published application (US 2021/0151580) states that void 36 is created between spacers 28, 30 and substrate 12. However, Fig. 3 clearly shows that a bottom of spacer 28 is fully disposed on the substrate.  
Appropriate correction (of the drawings) is required.
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Reason for Allowance
Re Claim 1: The prior arts of record, alone or in combination, do(es) not anticipate and do(does) not render obvious such limitations of Claim 1 as: “performing a cleaning process to trim the second spacer for forming a void between the first spacer and the substrate and reducing an overall width of the second spacer”, in combination with other limitations of the claim.
The best referenced prior art for the application, Zhao (US 2018/0337280), teaches most limitations of Claim 1, including a void, but Zhao’ void is created between a substrate and a second spacer; in addition, for the embodiment in which the void is created, an overall width of the second spacer is not reduced – it is reduced only for the embodiment which does not create any void. Kang et al. (US 2016/0133748) teaches cleaning that creates a void between a substrate and a first spacer, but during this process an overall width of the second spacer is not reduced. Other prior arts of record, including Thees (US 2016/0056261) or Chang et al. (US 2015/0236158), do not compensate for the above deficiency.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/29/22